DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because the claimed item is a software product.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claim 6 has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “first generator”, “first determiner”, “a classifier” and  “a second generator” coupled with such functional languages as “generate”, “determine”, and “group” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 6 is interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 U$C § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 20050114081 A1).

Claim 1. Fukui discloses an information processing method (FIG. 2, all steps) comprising: 
a first generating step involving generating a first learning model (read as a learning device 19p learns (constructs a model of clustering) a neural network model [0120]) by conducting machine learning using (read as learning device [0120] ), as teacher data (read as  integrated database is made into input and the history level is made into output. As the learning processing, various methods to be used in the neural network can be used. [0120]), at least either a predetermined number of pieces of non-defective product data or a predetermined number of pieces of defective product data extracted from product data (read as the data of the amount of characteristic for each history kind that is stored in the normal data bases 18a and the abnormal database 18b [0119]); 
a first determining step involving determining, for each of a plurality of pieces of product data to be determined after the first learning model is generated, whether each product is non-defective or defective in accordance with the first learning model (read as a determination algorithm and normal knowledge and an abnormal kind determination algorithm (a defective kind and a defective knowledge) are generated, and the status determination device 21 may carry out bad or good determination on the basis of the waveform data (the amount of characteristic) of the given inspection object by using the set status determination expression and the set threshold. [0095]); 
a classifying step involving grouping the pieces of product data determined to be defective in the first determining step, such that these pieces of product data are classified according to defect type (read as the history kind is classified not only by normal and abnormal, and when it is abnormal, the data is classified for each abnormal kind. In addition, the abnormal kind that cannot be specified is regarded as other (abnormal) [0089]);
 a labeling step involving collectively associating type labels indicative of defect types with the defective product data according to defect type group provided in the classifying step (read as In addition, the abnormal kind that cannot be specified is regarded as other (abnormal) [0089]); and 
a second generating step involving generating a second learning model by conducting machine learning using, as teacher data, the defective product data with which the type labels are associated and the non-defective product data (read as The device to determine update of a status determination expression 22 has a status determination expression storing device determination expression database (illustration thereof herein omitted) to store and hold a determination expression that is generated by the device to generate an expression for determining a status for each history kind 19, and the device to determine update of a status determination expression 22 [0121]).
Different embodiments from Fukui were used in the office action. Namely using human input as well as machine learning models to inspect and classify products as being defective or not. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Fukui in order to inspect and classify products as being defective or not as well as the different defects. 

Claim 2. The information processing method according to claim 1, Fukui discloses,
further comprising a second determining step involving determining, for each of a plurality of pieces of product data to be determined after the second learning model is generated, whether each product is non-defective or defective and determining the defect type for each defective product in accordance with the second learning model after the second generating step (read as The device to determine update of a status determination expression 22 has a status determination expression storing device determination expression database (illustration thereof herein omitted) to store and hold a determination expression that is generated by the device to generate an expression for determining a status for each history kind 19, and the device to determine update of a status determination expression 22 [0121]).

Claim 3. The information processing method according to claim 1, Fukui discloses,
wherein the machine learning conducted in the first generating step is non-defective product learning conducted using the non-defective product data as the teacher data (read as the history kind is classified not only by normal and abnormal, and when it is abnormal, the data is classified for each abnormal kind. In addition, the abnormal kind that cannot be specified is regarded as other (abnormal) [0089]. FIG. 6, block 15, 17 and 18).

Claim 4. The information processing method according to claim 2, Fukui discloses,
wherein 
the product data used in the first generating step is data obtained in an initial stage of start of information processing (FIG. 6, steps 9 and 14), 
the product data to be determined in the first determining step is data obtained in an intermediate stage that comes after the initial stage of the start of information processing (FIG. 6, step 11), and 
the product data to be determined in the second determining step is data obtained after the intermediate stage that comes after the start of information processing (FIG. 6, steps 21- 22).

Claim 5. The information processing method according to claim 1, Fukui discloses,
wherein the classifying step involves grouping the product data by conducting a cluster analysis without using any teacher data (read as the data that is stored in the amount of characteristic and history database 15 is called up by a history kind classification device 17 and the data is classified based on the history information [0089]).

Claim 6. Fukui discloses an information processing apparatus (FIGs. 1 and 6) comprising: 
a first generator to generate a first learning model (read as a learning device 19p learns (constructs a model of clustering) a neural network model [0120]) by conducting machine learning using (read as learning device [0120]), as teacher data (read as  integrated database is made into input and the history level is made into output. As the learning processing, various methods to be used in the neural network can be used. [0120]), at least either a predetermined number of pieces of non-defective product data or a predetermined number of pieces of defective product data (read as the data of the amount of characteristic for each history kind that is stored in the normal data bases 18a and the abnormal database 18b [0119]); 
a first determiner to determine, for each of a plurality of pieces of product data, whether each product is non-defective or defective in accordance with the first learning model (read as a determination algorithm and normal knowledge and an abnormal kind determination algorithm (a defective kind and a defective knowledge) are generated, and the status determination device 21 may carry out bad or good determination on the basis of the waveform data (the amount of characteristic) of the given inspection object by using the set status determination expression and the set threshold. [0095]); 
a classifier to group the pieces of product data determined to be defective by the first determiner, such that these pieces of product data are classified according to defect type (read as the history kind is classified not only by normal and abnormal, and when it is abnormal, the data is classified for each abnormal kind. In addition, the abnormal kind that cannot be specified is regarded as other (abnormal) [0089]); and 
a second generator to generate a second learning model by conducting machine learning using, as teacher data, the defective product data with which type labels indicative of defect types are associated and the non-defective product data, the type labels being collectively associated with the defective product data according to defect type group provided by the classifier (read as The device to determine update of a status determination expression 22 has a status determination expression storing device determination expression database (illustration thereof herein omitted) to store and hold a determination expression that is generated by the device to generate an expression for determining a status for each history kind 19, and the device to determine update of a status determination expression 22 [0121]).
Different embodiments from Fukui were used in the office action. Namely using human input as well as machine learning models to inspect and classify products as being defective or not. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Fukui in order to inspect and classify products as being defective or not as well as the different defects.

Claim 7. Fukui discloses a program to cause a computer (read as The inspection apparatus 10 can be configured by a general-purpose personal computer) to function as: 
a first generator to generate a first learning model (read as a learning device 19p learns (constructs a model of clustering) a neural network model [0120]) by conducting machine learning using (read as learning device [0120]) by conducting machine learning using (read as learning device [0120]), as teacher data (read as  integrated database is made into input and the history level is made into output. As the learning processing, various methods to be used in the neural network can be used. [0120]), at least either a predetermined number of pieces of non-defective product data or a predetermined number of pieces of defective product data (read as the data of the amount of characteristic for each history kind that is stored in the normal data bases 18a and the abnormal database 18b [0119]); 
a first determiner to determine, for each of a plurality of pieces of product data, whether each product is non-defective or defective in accordance with the first learning model (read as a determination algorithm and normal knowledge and an abnormal kind determination algorithm (a defective kind and a defective knowledge) are generated, and the status determination device 21 may carry out bad or good determination on the basis of the waveform data (the amount of characteristic) of the given inspection object by using the set status determination expression and the set threshold. [0095]); 
a classifier to group the pieces of product data determined to be defective by the first determiner, such that these pieces of product data are classified according to defect type (read as the history kind is classified not only by normal and abnormal, and when it is abnormal, the data is classified for each abnormal kind. In addition, the abnormal kind that cannot be specified is regarded as other (abnormal) [0089]); and 
a second generator to generate a second learning model by conducting machine learning using, as teacher data, the defective product data with which type labels indicative of defect types are associated and the non-defective product data, the type labels being collectively associated with the defective product data according to defect type group provided by the classifier (read as The device to determine update of a status determination expression 22 has a status determination expression storing device determination expression database (illustration thereof herein omitted) to store and hold a determination expression that is generated by the device to generate an expression for determining a status for each history kind 19, and the device to determine update of a status determination expression 22 [0121]).
Different embodiments from Fukui were used in the office action. Namely using human input as well as machine learning models to inspect and classify products as being defective or not. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Fukui in order to inspect and classify products as being defective or not as well as the different defects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646